DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s comments
The examiner notes the prosecution in the parent application 15465540 noting that the claimed reference direction of a reference device within the environment is read as enabled by the specification, namely the examples cited in para. 28-30 as applied with a head mounted device.

The examiner notes the reference orientation data/reference direction is an indication that corresponds to a reference direction of a reference device that is not located in on the body of a user, where the head mounted device is on the head of the user.

The examiner notes applicant's disclosed algorithm (fig. 6) is silent as to the means to make a distinction (when determining the static or dynamic use case or determining the adjustment angle) of a reference device attached to the user's body and the movement of the head mounted device because they may both move together in that configuration (for example the phone on a torso which turns the same amount, at the same rate, as the head and head mounted device turning, or the user jogging and making a sudden right or left turn).  The claimed system, method and medium are each read as limited to the use situations where the reference direction can actually be distinguished from the device direction with the means disclosed in the specification.
The adjustment angle as recited in claims 1,8,15 is drawn to the indication of relative orientation between the reference device and head mounted device, as read by the processing architecture shown in fig. 4
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-23 are allowed over the prior art of record 

The following is an examiner’s statement of reasons for allowance:  
As per claim 1, Latypov discloses a method, comprising: 
presenting, on a reference device having a reference direction, video content (Fig. 9 the VR video content from the reference device 4, that has a reference direction relative to the direction of the headmounted device 6) 
outputting an original audio signal associated with the video content (via device 6) to cause a head- mounted device 6 having a device direction, (the direction the user is facing) to render a virtual sound source in an original source direction at an offset angle from the device direction (para. 45, the direction defined relative to the user’s sight view forward as shown in Fig. 8); 
However, Latypov does not disclose 

determining a movement of the reference direction over an adjustment angle; and outputting, in response to the movement of the reference direction, an adjusted audio signal to cause the head-mounted device to render the virtual sound source in an adjusted source direction offset from the original source direction by the adjustment angle.


Kabatek teaches an audio control method for a mobile computing device/smartphone/tablet (para. 3) comprising,   
determining, from a reference device (the mobile computing device), reference orientation data/ a movement of the reference direction over an adjustment angle (angular velocity) corresponding to a movement of a reference direction (angular velocity is relative to an origin, where the direction of the device at the origin position/state is the reference direction) of the reference device; 
determining, based on the reference orientation data, whether the head-mounted device is in a static use case or a dynamic use case (abstract, determining the automated volume state/dynamic use case versus not determining the automated volume state, which is the static use case) ;
and outputting, in response to the movement of the reference direction, an adjusted audio signal (the audio volume or fade is adjusted based on the detected use case, which is determined in response to movement of reference direction/angular velocity) to cause the head-mounted device to render an adjusted virtual sound source.  

However, the prior art of record does not disclose an adjusted source direction offset from the original source direction by the adjustment angle

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
October 20, 2021